Citation Nr: 0919835	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disability.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a scalp wound.  

5.  Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD) with 
cerebral syndrome with anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the September 
2005 decision, the RO denied increased evaluations for 
residuals of a scalp wound and for PTSD with cerebral 
syndrome with anxiety and depression secondary to shell 
fragment wound of the scalp (hereinafter referred to as a 
psychiatric disability).  In that decision, the RO also 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a right wrist disability.  In the November 
2006 decision, the RO denied service connection for hearing 
loss and tinnitus.  

In January 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In February 2009, 
the Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of those 
hearings are of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Tinnitus did not manifest until many years after service; 
the competent evidence of record is against a finding that 
the Veteran's current tinnitus is related to service.  

2.  Hearing loss did not manifest until many years after 
service; the competent evidence of record is against a 
finding that the Veteran's current hearing loss is related to 
service.  

3.  In an unappealed May 2002 determination, the RO 
disallowed service connection for a right wrist disability.  

4.  Evidence added to the record since the RO's May 2002 
disallowance of service connection for a right wrist 
disability is cumulative and redundant of evidence already of 
record and does not raise a reasonable possibility of 
substantiating the claim.  

5.  Throughout the rating period on appeal, residuals of the 
Veteran's scalp wound do not involve a scar or any 
manifestations other than tenderness and raising of the skin 
of the scalp in an area of less than one square centimeter.  

6.  For the period from June 2004 to November 2007, the 
Veteran's PTSD with cerebral syndrome with anxiety and 
depression resulted in occupational and social impairment 
with reduced reliability and productivity from disturbance of 
mood and circumstantial speech but did not result in 
occupational impairment with deficiencies in most areas and 
did not render him unable to secure and follow a 
substantially gainful occupation.  

7.  Prior to June 2004 and since November 2007, the Veteran's 
PTSD with cerebral syndrome with anxiety and depression did 
not and has not resulted in more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; during these periods the Veteran has generally 
functioned satisfactorily, with routine behavior, self-care, 
and normal conversation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

3.  The May 2002 letter determination in which the RO 
disallowed service connection for a right wrist disability, 
is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
3.104(a) (2008).  

4.  New and material evidence has not been added to the 
record since the May 2002 RO decision that denied service 
connection for a right wrist disability, and the claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).  

5.  The criteria for an evaluation in excess of 10 percent 
disabling for residuals of a scalp wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.2, 4.7, 4.10, 4.118 Diagnostic Codes 7800, 7805 
(2008).

6.  For the period from June 2004 to November 2007, the 
criteria for an evaluation of 50 percent disabling, but no 
higher, have been met for PTSD with cerebral syndrome with 
anxiety and depression.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2008).

7.  For the periods prior to June 2004 and after November 
2007, the criteria for an evaluation in excess of 30 percent 
disabling have not been met for PTSD with cerebral syndrome 
with anxiety and depression.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice under section 5103(a) must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

The Veteran's claim of entitlement to service connection for 
a right wrist disability had previously been denied.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) held that VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen a previously denied claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial.  

With respect to the Veteran's claims for increased ratings, 
section 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the instant case, the RO sent the Veteran VCAA notice 
letters in June 2005, July 2005, March 2006, June 2006, and 
September 2008.  In the June 2005 letter, the RO informed the 
Veteran that evidence to support his claims for increased 
evaluations for his psychiatric disability and for his scars 
must show that the disabilities had increased in severity.  
The Board is aware that this notice did not satisfy the 
requirements of VCAA notice with regard to a claim for an 
increased disability rating, as clarified by the Court in 
Vazquez-Flores.  This letter also informed the Veteran of his 
and VA's respective duties in obtaining evidence.  The July 
2005 letter essentially repeated this notice.  

In that July 2005 letter, the RO informed the Veteran that 
service connection for grenade fragments of the right hand 
had previously been denied.  His claim of entitlement to 
service connection for residuals of a right wrist injury, 
although worded differently, is a claim for the same 
disability.  He was told that those decisions were final and 
that new and material evidence was required to reopen his 
claim.  The RO provided the correct definition of new and 
material evidence, informed the Veteran of the bases for the 
previous denial of his claim, informed him of his and VA's 
respective duties in obtaining evidence and provided notice 
as to the evidence necessary to substantiate the underlying 
claim for service connection.  In the March 2006 letter, the 
RO provided the Veteran notice as to how VA assigns 
disability ratings and effective dates.  These letters 
provided the Veteran with the notice required under the VCAA.  

Although these letters were sent after the initial 
adjudication of his claim by the RO in September 2005, the RO 
readjudicated the claim in a statement of the case issued in 
January 2007.  This readjudication cured the error in timing 
of the notice with regard to the Veteran's claim for service 
connection for a right wrist disability.  

In the June 2006 letter, VA provided the notice as to the 
evidence needed to substantiate all elements of his claim for 
service connection for hearing loss and tinnitus, including a 
disability rating and effective date.  The letter informed 
him of his and VA's respective duties in obtaining that 
evidence and was sent prior to the initial adjudication of 
these claims by the RO in November 2008.  This letter 
satisfied VA's duty to notify under the VCAA with regard to 
the Veteran's claims for service connection for hearing loss 
and tinnitus.  

In the September 2008 letter, the RO provided the Veteran 
with notice conforming to the Court's decision in Vazquez-
Flores v. Peake with regard to his claims for increased 
evaluations for his psychiatric disability and scars of his 
scalp.  He was given the criteria under which those 
disabilities were rated.  The RO readjudicated those claims 
by issuance of a supplemental statement of the case in 
October 2008.  Therefore, no defect in notice remains with 
regard to those claims.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has no duty to provide a medical examination or obtain a 
medical opinion with regard to a claim that has not been 
reopened.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § (c)(4)(iii).  

VA afforded the Veteran an adequate audiology examination in 
November 2006 with regard to his claims for service 
connection for hearing loss and tinnitus and afforded him 
adequate examinations in July 2005 and March 2008 with regard 
to his claims for higher evaluations for his psychiatric 
disability and for residuals of his scalp wound, 
respectively.  

As to the claim for service connection for a right wrist 
disability, the Board has determined that new and material 
evidence has not been submitted to reopen that claim.  
Therefore, VA has no duty to afford the Veteran an 
examination or obtain an opinion in connection with that 
claim.  38 C.F.R. § 3159(c)(4)(C)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and VA treatment records.  The Veteran submitted evidence 
from "W.E.A.", M.D., "J.R.E.", M.D., and the Lake County 
Hearing and Speech Clinic.  

Further regarding the duty to assist, the Board has carefully 
reviewed the Veteran's statements and the medical records 
associated with the claims file for references to additional 
treatment reports not of record, but have found nothing to 
suggest that there is any outstanding available evidence with 
respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all evidence of record.  Indeed, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim for VA benefits, VA will give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A reasonable doubt is a substantial doubt within the 
range of probability but is not doubt based on pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  

The Veteran has provided testimony and written statements 
regarding the issues on appeal.  To the extent that those 
statements report his own personal knowledge as gleaned from 
his own observations via his five senses, the statements are 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  To the extent that the Veteran purports to offer an 
opinion as to the etiology of a present medical condition or 
the diagnosis of other than a medical condition that cannot 
be diagnosed from readily identifiable and observable 
characteristics, the statements are not competent evidence.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (commenting that 
"[s]ignificant in our caselaw is that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical question, such as a type of cancer).  

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service of the United States.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases such as arthritis or organic disease 
of the nervous system, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Hearing loss and tinnitus

A November 2006 VA audiology examination documents that the 
Veteran has a current bilateral hearing loss disability as 
defined by VA regulation.  See 38 C.F.R. § 3.85.  That 
examiner also found that the Veteran has recurrent tinnitus.  
That the Veteran has these disabilities is not in dispute.  
The Board has reviewed the March 2009 report from the Lake 
County Hearing and Speech Clinic.  This report does not 
contain any evidence addressing whether the Veteran's current 
hearing loss and tinnitus are related to service.  As the 
report only provides evidence to that which facts that the 
Board does not dispute (that the Veteran has a current 
hearing loss disability and tinnitus), it is not pertinent 
evidence.  

Service treatment records show that in July 1944 the Veteran 
suffered shrapnel injuries of the scalp and occipital area 
from a grenade explosion which occurred in a cave.  During 
the February 2009 Board hearing, the Veteran testified that 
he was exposed to acoustic trauma not only from that 
explosion but from other ordnance.  Board hearing transcript 
at 19-20.  The Board does not dispute that the Veteran was 
exposed to acoustic trauma during service.  

The Veteran's claim for service connection for tinnitus fails 
because the most probative evidence of record demonstrates 
that his tinnitus is not the result of his exposure to 
acoustic trauma during service or any other inservice event, 
injury, or disease.  His claim for service connection for a 
hearing loss disability fails because there is no showing of 
hearing loss during service or for many years after service 
and there is no competent evidence of record otherwise 
linking his current hearing loss disability to his service.  

Service treatment records are absent for any reports of 
hearing loss or tinnitus.  A November 1945 report of 
discharge physical examination documents that the Veteran had 
normal whispered and spoken voice hearing tests.  

The first report of any hearing difficulties is found thirty-
seven years after discharge from service.  April 1982 VA 
treatment notes regarding electroencephalograph testing 
include the physician's remark that the Veteran's hearing was 
intact to bedside testing but that the Veteran reported 
having some difficulty hearing well in groups.  

The November 2006 audiology examination report includes the 
audiologist's recorded history that the Veteran was exposed 
to noise during military; specifically, to explosions and to 
five inch guns.  This history also includes that, as a 
civilian, the Veteran was exposed to loud noise from hunting, 
ship building, and sandblasting.  The audiologist also 
indicated that he had reviewed the Veteran's claims file.  He 
also documented the Veteran's report of a six-year history of 
difficulty understanding speech and a twenty year history of 
tinnitus experienced twice per month.  

In rendering an opinion as to the etiology of the Veteran's 
hearing loss and tinnitus, the audiologist stated that 
without detailed audiometric records contemporaneous to the 
Veteran's military service, he could not assess the 
relationship between the Veteran's hearing loss and noise 
exposure without resorting to mere speculation.  He also 
opined that the Veteran's tinnitus was less likely than not 
due to military noise exposure.  As a rationale, the 
audiologist stated that the reported date of onset of 
tinnitus did not coincide with the dates of military service.  

The above opinion is evidence against a grant of service 
connection for tinnitus.  The opinion amounts to non-evidence 
with regard to whether the Veteran's hearing loss is due to 
his service.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (a medical opinion in which the medical professional 
does not opine on a specific question asked by VA is non-
evidence as to that question).  The non-evidence character of 
the audiologist's opinion does not mean that the opinion is 
inadequate.  See Roberts v. West, 13 Vet. App. 185, 189 
(1999).  

Here, the audiologist explained his reasoning for not 
rendering an opinion as to the etiology of the Veteran's 
hearing loss.  This explanation is rationale and sufficient.  
Service connection cannot be granted based on speculation.  
38 C.F.R. § 3.102; see also McLendon v. Nicholson, 20 Vet. 
App. 79, 85 (2006) (speculative medical opinion as to 
etiology cannot establish a nexus to service).  Nor is there 
any reason to obtain another opinion.  Given that the 
audiologist explained that an opinion as to whether the 
Veteran's hearing loss was due to service, without the 
necessary evidence from the time of service, would be 
speculative, another opinion that purported to answer the 
nexus question in that absence of such evidence would be 
speculative at best.  

The record is absent a medical opinion relating the Veteran's 
hearing loss to service.  This does not mean that the 
evidence favorable and unfavorable to a finding of a nexus 
between the Veteran's hearing loss and his service is in 
approximate balance or that there is reasonable doubt to be 
resolved.  The opinion rendered by the audiologist is neither 
positive nor negative with regard to establishing a nexus 
between the Veteran's hearing loss and service.  The Board 
must merely look to the other evidence of record to determine 
whether service connection for a hearing loss disability is 
warranted

During the February 2009 Board hearing, when asked by his 
representative when his hearing loss and tinnitus began, the 
Veteran testified "[w]ell you know it's like growing old, 
all of a sudden you're there and you wonder how you got 
there, you know, all the things that happen.  Hearing is so 
gradual you don't realize what it is."  He went on to 
describe exposure to noise during service without proper 
hearing protection, after which he testified that "when I 
got out of the service I didn't realize I guess for a long 
time until it started getting to the point, what'd you say, 
what'd you say, you know, unless I talk to you directly and 
then I guess noticeably in well the last five years or so 
when this all started happening."  

During the January 2008 DRO hearing, the Veteran's 
representative questioned him as to whether he worked around 
loud noise.  2008 DRO hearing transcript at 9.  The Veteran 
responded that "Well, I did it all of my life.  I was 
sandblasting buildings, and whatever I did, yes.  Id.  

VA audiology notes from June 2003 and July 2003 indicated 
that there had been a threshold shift since the Veteran's 
last hearing examination in April 1996.  These notes also 
indicated that a factor in determining the validity of 
audiology testing was whether there was very recent noise 
exposure.  In that July 2003 note the Veteran reported that 
he had been exposed to noise from a drill hammer without 
hearing protection within the past 14 hours.  An assessment 
provided that the Veteran's hearing loss was consistent with 
presbycusis and or nosocusis and that results obtained the 
day of testing represented a standard threshold shift when 
compared to the baseline.  The assessment also noted that the 
threshold may be related to the Veteran's advancing age.  

These reports and the Veteran's testimony tend to show that 
the Veteran has been exposed to acoustic trauma since his 
discharge from service.  This evidence thus supports the 
examiner's conclusion that only speculation could give rise 
to an opinion of whether the Veteran's hearing loss was 
related to noise exposure during service.  

The Veteran's opinion that his current tinnitus and hearing 
loss are due to noise exposure during service are not 
competent evidence as he has not demonstrated knowledge as to 
audiology greater than that of a layperson.  

The long period of time before even a mention of hearing loss 
is evidence that the Veteran's current hearing loss did not 
have onset during his service, did not manifest within one 
year of service, and is not related to his service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(providing that a prolonged period without medical complaint 
may be considered in a determination of whether the Veteran's 
disability is related to service).  

Again, the lengthy period of time between service and reports 
of hearing loss is evidence against the Veteran's claim for 
service connection for hearing loss.  There is no competent 
evidence connecting the Veteran's current hearing loss to his 
service.  Hence, the preponderance of the evidence of record 
is against this claim.  Similarly, all evidence of record, 
including the competent opinion stated in the November 2006 
audiology examination report, is against the claim for 
service connection for tinnitus.  Therefore, the Veteran's 
appeal as to those issues must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Right wrist

Prior to receipt of the Veteran's current claim for service 
connection for a right wrist disability, previous claims for 
this benefit had been denied.  In a decision issued in June 
1996, the Board denied service connection for a shell 
fragment wound of the right wrist, finding that objective 
evidence failed to show that the Veteran sustained a shell 
fragment wound of the right wrist for which there was 
residual disability.  In short, the Board determined that the 
Veteran had not sustained a right wrist shrapnel injury 
during service and that he had no current disability of the 
right wrist that was connected to his service.  

In February 2000, the RO disallowed service connection for a 
right wrist disability, finding that new and material 
evidence had not been submitted to reopen the claim.  That 
same month, the RO sent notice of that decision to the 
Veteran and informed him of his appellate rights.  The 
Veteran did not appeal that decision.  Moreover, a subsequent 
attempt to reopen was denied in a letter determination dated 
in May 2002. 

Once the RO disallows a claim, the claimant has an 
opportunity to initiate an appeal to the Board.  See 
38 U.S.C.A. § 7105.  If no appeal is initiated, the decision 
becomes final.  Id.  If the Veteran does appeal the decision 
to the Board and the Board disallows the appeal, the claim 
generally may not thereafter be reopened and allowed and a 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 7104(c). 

The exception to these rules of finality is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In order to reopen his claim, material evidence must have 
been added to the record since the last final May 2002 RO 
disallowance.  In order to be material, the evidence must not 
be merely cumulative or repetitive of evidence of record 
prior to May 2002, but, under the facts of this case, must 
tend to show that the Veteran had an in-service injury of his 
right wrist and that he suffers from a current right wrist 
disability.  

Evidence of record at the time of the last final denial 
included service treatment records, VA treatment records, the 
Veteran's statements, a transcript of an October 1993 hearing 
held at the RO, and an October 1993 statement from "A.R.C." 
who identified himself as the Veteran's platoon leader during 
World War Two service.  

During the October 1993 hearing, the Veteran testified that 
he entered a cave while on patrol in Guam in July 1944 and 
that an enemy grenade exploded rendering him unconscious.  
1993 RO hearing transcript.  He reported that sometime after 
the explosion someone noticed that the Veteran began using 
his non-dominant left hand for activities for which he had 
previously used his right hand.  Id. at 4.  He testified that 
a physician who performed carpal tunnel syndrome surgery a 
few years prior to the October 1993 hearing had remarked that 
the Veteran had scars on his arms.  Id.  He also testified 
that during that procedure medical professionals drew metal 
out of his hand.  Id.  

Service treatment records dated in July 1944 document that, 
following a grenade explosion, the Veteran had small 
lacerations of his scalp and one small area of hemotoma over 
the occipital area.  There is no mention of any injury to 
either wrist or hand.  A.R.C. stated that, to the best of his 
recollection, the Veteran was hit in the head and right wrist 
by fragments from an enemy grenade.  

Since May 2002, the Veteran has repeated his account of an 
injury to his wrist from grenade shrapnel wounds, for example 
during the January 2008 DRO hearing.  2008 DRO hearing at 3.  
This account is repetitive of the Veteran's statements that 
were already of record in May 2002.  During that hearing he 
also testifies as follows:  "I had a doctor, a 
dermatologist, well whatever it was, he examined that, he 
said, if they were in there and they were taken out shell or 
real fragments of any kind, they injured your wrist."  Id. 
at 3.  

The above is not material evidence because its language of 
"if they were in there and were taken out" does not tend to 
prove that the Veteran had a wrist injury during service.  
The Veteran provided essentially the same testimony during 
the February 2009 Board hearing.  

During the Board hearing the Veteran also testified "why is 
it so hard to believe that I put my hand above my head and 
got hit in my wrist."  Id at 11.  Just prior to that 
statement, the Veteran testified that after the enemy threw a 
grenade, the Veteran screamed to another soldier and "that's 
when I got hit, I woke up in the hospital ship."  Id.  The 
Veteran does not state that he remembers putting his hand 
over his head, only that it is not hard to believe that he 
did so.  Indeed, his testimony of being hit with the grenade 
and waking up in a hospital ship indicates that he is merely 
speculating that he may have raised his hand and may have 
been hit in the wrist with shrapnel.  This speculation does 
not rise to the level of material evidence because either 
taken alone or taken together with the other evidence of 
record it does not raise a reasonable possibility of 
substantiating his claim.  

The evidence added to the record since the last final 
disallowance of service connection for residuals of a 
shrapnel injury of the right wrist is either not probative of 
the occurrence of an in-service injury of his right wrist or 
is repetitive of evidence already of record at the time of 
that last disallowance.  As new and material evidence has not 
been added to the record, the Veteran's claim for service 
connection for right wrist disability is not reopened.  


Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board is not precluded from raising 
the question of an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  

A TDIU claim may be granted if the unemployability is the 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  Where these percentage requirements are not met, 
entitlement to the benefit on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In claims for increased ratings, if the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
separate ratings can be assigned for separate periods of 
time; a process known as "staging the ratings."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A grant of an increased 
rating claim may be up to one year from the date of claim, if 
it is factually ascertainable that an increase in disability 
has occurred within that time.  38 U.S.C.A. § 5110.  The 
Court explained that "the temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the 
state of disability from the time period one year before the 
claim was filed until VA makes a final decision on the claim.  
Hart, 21 Vet. App. at 509.  

Residuals of a scalp wound

Service connection for a scalp wound was established in a May 
1946 rating decision and a noncompensable (zero percent) 
rating was assigned.  That rating remained in effect until 
the Veteran filed his current claim in May 2005.  In an 
October 2008 rating decision, the RO increased the rating to 
10 percent disabling, effective in May 2005, the month VA 
received the Veteran's current claim.  That rating was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfigurement of the head, face, or neck.  

During the January 2008 hearing before the DRO, the Veteran 
testified that his scalp wound rarely bothers him.  2008 DRO 
hearing transcript at 12.  This is the earliest evidence 
pertinent to this appeal period.  During the February 2009 
Board hearing, the Veteran testified to the effect that at 
times a piece of shrapnel is palpable at one location under 
his scalp.  Board hearing transcript at 13.  He also 
testified that this area of his scalp is tender at times.  Id 
at 12.  

In March 2008, the Veteran underwent a VA scars examination.  
The examiner indicated that she had reviewed his clams file 
and medical records.  During the examination the Veteran 
reported that at times he has pain at the right frontal scalp 
area.  No scar was observable by the examiner but she stated 
that palpation revealed a hard small foreign body measuring 
approximately 3 by 3 millimeters but without tenderness.  The 
examiner found none of the other of the characteristics of 
disfigurement with regard to the scalp wound residuals.  

Disabilities of the skin are evaluated under the criteria 
found at 38 C.F.R. § 4.118.  The Veteran has no observable 
scar resulting from his scalp wound.  His disability could 
however be evaluated under Diagnostic Code 7800, for 
disfigurement of the head, face or neck, or by analogy to a 
diagnostic code for rating scars.  Of those diagnostic codes, 
none applicable to scars of the head, face or neck could 
provide a rating in excess of the 10 percent already 
assigned.  Diagnostic Code 7805 provides that scars can be 
rated based on limitation of function of the affected part.  
By the Veteran's testimony it is clear that his residuals of 
shrapnel wounds of his scalp do not result in any limitation 
of function of the affected part.  Therefore, a rating under 
Diagnostic Code 7805 would not be appropriate.  Instead, only 
Diagnostic Code 7800 remains for consideration.  

Ratings are assigned under 38 C.F.R. § 4.118, Diagnostic Code 
7800 based on "characteristics of disfigurement."  There 
are eight such characteristics of disfigurement defined as 
follows:  (1) A scar five or more inches (13 or more 
centimeters (cm.)) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at its widest part; (3) surface contour 
of scar elevated or depressed on palpation; (4) scar adherent 
to underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Disfigurement of the head, face, or neck is assigned a 10 
percent rating if there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 
30 percent evaluation is assigned if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  Id.  A 50 percent evaluation is assigned if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement.  Id.  An 80 percent 
evaluation is assigned for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
Id.

Given that the examiner could feel a metal fragment on 
palpation, a very liberal reading of the criteria yields that 
the skin at the wound site is raised on palpation.  This is 
the only characteristic of disfigurement present.  Hence, a 
schedular rating higher than the 10 percent already assigned 
is not warranted for the Veteran's residuals of a scalp 
wound.  Additionally, given that the Veteran has stated that 
residuals of a scalp do not cause him any difficulty, there 
is no basis for finding that the rating schedule does not 
account for the manifestations and level of disability 
resulting from residuals of his scalp wound.  Hence, referral 
for extraschedular consideration is not warranted.  See 
38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 
(2008).  His appeal as to the rating assigned for residuals 
of a scalp wound must be denied.  There is no reasonable 
doubt to be resolved.  

Psychiatric disability

Service connection for posttraumatic cerebral syndrome was 
established in a December 1947 rating decision and a 10 
percent rating was assigned based on criteria for migraine 
headaches.  In a February 1955 rating decision, the 
evaluation was reduced to a noncompensable level.  In a 
December 1973 rating decision, the RO increased the rating to 
10 percent disabling under the criteria then found at 
Diagnostic Code 9304, for chronic brain syndrome.  At that 
time, as now, that Diagnostic Code was found in the section 
of the rating schedule for rating mental disorders.  In a 
rating decision dated in December 1976, the RO increased the 
rating to 30 percent disabling, evaluated under that same 
diagnostic code, and changed the description of the 
disability to posttraumatic cerebral syndrome with a history 
of anxiety and depression and abnormal EEG.  

The Veteran filed his current claim for an increased rating 
in May 2005.  In a September 2005 rating decision, the RO 
continued the percentage assigned for the psychiatric 
disability but evaluated the disability under Diagnostic Code 
9411 and recharacterized this disability as posttraumatic 
stress disorder with cerebral syndrome with anxiety and 
depression secondary to shell fragment wound to the scalp 
(also claimed as depression).  

All mental disorders, including PTSD, assigned Diagnostic 
Code 9411, and dementia due to head trauma, assigned 
Diagnostic Code 9403, are evaluated under the General Rating 
Formula for Mental Disorders (General Formula).  The Board 
finds that there are no other appropriate criteria for rating 
the Veteran's disability.  

Under the General Formula, a 30 percent rating is assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. §  4.130.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as "the DSM-
IV"). 38 C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

Evidence in this case includes conflicting statements from 
experts.  It is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).  Significantly, in Nieves-Rodriguez, the Court stated 
as follows:  "That the medical expert is suitably qualified 
and sufficiently informed are threshold considerations; most 
of the probative value of a medical opinion comes from its 
reasoning."  Id at 304.  

VA treatment notes from a June 20, 2004, to June 30, 2004, 
hospital stay are the first evidence of record relevant to 
this appeal.  After suffering numerous recent social 
stressors, the Veteran was admitted for stabilization of 
psychiatric symptoms.  On June 20 the Veteran checked himself 
into the hospital because he believed he would "snap," due 
to stressors such as his son receiving divorce papers.  These 
notes document that much of the Veteran's past treatment had 
focused on controlling his anger.  He reported worsening 
depression, anxiety, agitation and angry spells.  His 
statement on the day of admission that "I feel like I am 
ready to jump off the Skyway Bridge" gave rise to notes that 
the Veteran had a plan for suicide.  Upon admission a GAF 
score of 40 was assigned.  

During a mental status examination a day later, the Veteran 
denied current suicidal or homicidal ideation and denied 
hallucinations.  His mood was depressed, affect was 
irritable, he was positive for grandiosity, and had moderate 
judgment and insight.  Speech was logical, linear, and goal 
directed but with an increased rate, loud tone and volume, 
mild flight of ideas, and circumstantiality.  He was oriented 
to person, place, time and situation and appropriate 
grooming, good eye contact, and moderate psychomotor 
agitation.  

By discharge the Veteran had improved and clinicians assigned 
a GAF score of 52, although the last entry indicated that he 
was still positive for circumstantiality.  The finding of 
circumstantiality, the GAF score at admission, and the 
reduced reliability and productivity resulting from his need 
for hospitalization is evidence that a 50 percent rating is 
warranted for a period of time beginning in June 2004.  

In an August 2004 letter, "W.E.A.", M.D., of a 
neuropsychiatric institute, reported that he had examined the 
Veteran that morning with regard to an April 2004 work 
related accident.  Dr. W.E.A. recommended psychometric 
testing and an aggressive course of psychotherapy.  He also 
advised that the Veteran should not return to work for 45 
days, pending outcome of testing and a records review.  This 
is evidence that, as of August 2004, the Veteran was still 
suffering reduced reliability and productivity due to his 
psychiatric symptoms.  

Dr. W.E.A. signed a November 2004 report in which he 
evaluated VA treatment records concerning the Veteran's 
psychiatric symptoms.  It was reported that the Veteran was 
presently working but planned to retire in April of 2005.  
This report contains no comments as to the Veteran's 
psychiatric symptoms present at the time of the report.  

Treatment notes from July 8, 2005, indicate that the Veteran 
had a somewhat labile and irritable affect, and that his 
speech was circumstantial.  The clinician found the Veteran 
to have fair insight and intact judgment.  He assigned a GAF 
score of 52.  

The veteran underwent VA psychiatric examination with regard 
to this disability in July 2005.  During that examination, 
the Veteran reported a restricted range of affect, 
irritability, fair cognitive ability, and that he had no 
psychotic symptoms.  He was well groomed, displayed good eye 
contact, and was not distractible.  Speech was of an 
increased rate, volume, and tone, his mood was moderately 
irritable, his affect was not labile, was of average range 
and intensity, and appropriate to the content of thought.  He 
was alert and oriented times four.  Intelligence was average 
per conversation content, he was coherent, logical, and goal 
directed, did not display any flight of ideas or looseness of 
associations, and denied hallucinations, illusions, 
delusions, and homicidal and suicidal ideations, intent or 
plan.  His insight was good, judgment was fair, and 
abstracting ability was intact.  

The examiner provided an opinion that the Veteran had 
moderate social and occupational dysfunction due to his 
psychiatric illness but, from a psychiatric perspective, was 
employable.  He assigned a GAF of 65.  

This report is evidence against assigning a rating in excess 
of 30 percent for the Veteran's psychiatric disability.  His 
apparent exacerbation of his psychiatric symptoms had 
subsided by July 2005.  None of the representative symptoms 
were found to be present and the overall evaluation does not 
present a disability picture of reduced reliability and 
productivity due to the Veteran's psychiatric disability.  

However, the July 2005 VA examination report is somewhat 
inconsistent with the treatment notes from three weeks 
earlier.  Significantly, the examiner assigned a GAF score of 
65 while the treating physician assigned a GAF score of 52.  
This raises a reasonable doubt as to the severity of the 
Veteran's disability as of July 2005.  The Board will resolve 
this doubt in favor of the Veteran.  Thus, it appears that 
the Veteran's psychiatric disability continued to more nearly 
approximate the criteria for a 50 percent rating as of July 
2005.  

Also of record is a report signed by "J.R.E.", M.D. 
rendered in regard to employment issues.  Following 
examination of the Veteran in December 2005, Dr. J.R.E. 
reported that the Veteran had an active social life.  The 
Veteran came to the examination with a somewhat disheveled 
and unkempt appearance and began the examination with 
dramatic and hostile behavior and attitude but later became 
reasonably cooperative and appropriate.  He had no abnormal 
motor activity although motor activity was slowed, in part 
due to depression.  Speech was spontaneous, verbose, at times 
pressured, loud and clear, there was no evidence of aphasia.  
Thought processes were slowed with logical associations, 
reasonable quantity of content but with evidence of PTSD type 
obsessions.  Mood was depressed, irritated and angry.  Affect 
was labile, appropriate to thought content and responsive.  
There were some vegetative symptoms of depression, sleep 
disturbance and decreased concentration.  There was no 
evidence of hallucinations.  Intelligence was normal.  The 
physician commented that the Veteran's judgment was somewhat 
impaired with moderately limited ability to make reasonable 
life decisions. 

Dr. J.R.E. assigned a GAF score of 60.  He also stated as 
follows:  

From a psychiatric point of view he is 
not capable of working due to depression 
with irritability; decreased 
concentration, impaired memory, 
psychomotor retardation and postraumatic 
stress related symptoms.  The inability 
to return to work is related to his 
injury of April 2004.  He was working 
effectively before then.  He can not 
perform the job offered him on September 
9, 2005 for the same reasons.   

Dr. J.R.E. also listed as a separate item number that 
"[f]rom a psychiatric perspective he is currently unable to 
work."  Earlier in the report, Dr. J.R.E. stated that the 
Veteran had an increase in psychiatric symptoms following a 
work-related physical injury in April 2004.  

Dr. J.R.E.'s conclusion that the Veteran cannot work is 
tantamount to a statement that he has total occupational 
impairment due to his psychiatric symptoms.  Additionally, it 
raises the question of whether a TDIU is warranted based on 
the effect of the Veteran's service connected disability on 
his employability.  

Dr. J.R.E.'s description of the Veteran's psychiatric 
symptoms, however, does not support a rating in excess of 50 
percent under the General Formula or a total rating based on 
unemployability.  There is no explanation as to what symptoms 
render the Veteran totally occupationally impaired.  
Moreover, Dr. J.R.E.'s report is internally contradictory.  
He stated that the Veteran cannot work due to psychiatric 
symptoms but he assigned a GAF score of 60.  He even included 
the criteria for a GAF score of 60 as follows: "Moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g. few friends, 
conflicts with peers or co-workers)."  Moreover, Dr. 
J.R.E.'s opinion is contradictory in that he states that the 
Veteran was working until his physical work related injury 
and then proceeds to a finding that the Veteran cannot work 
"from a psychiatric point of view" without any explanation 
for the logical disconnect.  It makes little sense that the 
Veteran's moderate symptoms would result in total 
occupational impairment or render him unable to secure and 
follow a substantially gainful occupation.  For these 
reasons, the Board assigns minimal weight to Dr. J.R.E.'s 
opinion that the Veteran's psychiatric symptoms were so 
severe as to render him unable to work or to result in either 
total occupational and social impairment or deficiencies in 
most areas.  

VA outpatient treatment records from October 2005 describe 
the Veteran as not doing so well, due to the decline of the 
health of the Veteran's spouse and lack of help from his 
children.  He was casually dressed and groomed, exhibited no 
psychomotor abnormalities, but had an irritable attitude, 
frustrated mood, irritable affect, was somewhat labile, but 
with fair attention and concentration, intact memory, intact 
judgment, oriented times three, and with no evidence of 
imminent tendency to suicide or homicide.  This note does not 
paint a picture of disability meeting the criteria for higher 
than a 50 percent rating under the General Schedule or for a 
TDIU.  

None of the evidence of record, including that from 2004 and 
2005, shows that the Veteran's psychiatric disability caused 
occupational and social impairment in most areas.  There is 
no evidence that he had any social impairment.  Indeed, this 
evidence shows that the Veteran had an active social life 
while still tending to the care of his ill spouse.  This is 
evidence that the Veteran's psychiatric disability did not 
warrant a rating higher than 50 percent at this time.  
Similarly, all evidence other than Dr. J.R.E.'s internally 
inconsistent conclusion, shows that disability resulting from 
the Veteran's psychiatric disability is not so severe as to 
render him unable to secure and follow a substantially 
gainful occupation.  

The Board assigns considerably greater probative weight to 
the clinical evidence regarding the Veteran's psychiatric 
disability than it does to Dr. J.R.E.'s report.  Unlike Dr. 
J.R.E.'s report, this evidence is consistent and does not 
contain and faulty reasoning.  

November 2007 VA treatment notes provide evidence relevant to 
the Veteran's claim.  Mental status examination was 
essentially in line with the January 2008 examination results 
described below.  A GAF score of 60 was assigned.  These 
notes do not indicate that the Veteran's psychiatric symptoms 
resulted in occupational and social impairment.  Indeed, the 
evidence that the Veteran suffered any symptoms due to his 
psychiatric disability is his report that his mood was "not 
too good."  

In January 2008, the Veteran underwent another VA examination 
with regard to his psychiatric disability.  The examiner 
indicated that he had reviewed the Veterans medical records 
and claims file.  During this examination, the Veteran 
reported feeling irritable all of the time.  He denied 
anhedonia, reported that he sleeps six to eight hours per 
night, but does have some concentration problems reading the 
paper.  He also reported that his self esteem was poor due to 
physical limitations and unemployment but he denied suicidal 
ideation.  

As to social history, the Veteran reported that his spouse of 
sixty years currently suffered from dementia and that he had 
six living children with which he has limited contact.  He 
also reported that he had a few friends prior to moving in 
November 2006 but had not made any new friends since moving.  
He reported activities and leisure pursuits including 
attending the American Legion once per week.  

Examination found the Veteran to be neatly groomed, clean, 
appropriately dressed, and oriented times four.  His speech 
was unremarkable, spontaneous, clear and coherent.  His 
attitude toward the examiner was attentive and irritable.  
Affect was constricted and the Veteran described his mood as 
"not the greatest."  He was oriented to time and place but 
the examiner indicated that he was not intact to time, having 
missed the correct date by one day.  Thought process and 
content were unremarkable, intelligence was average.  As to 
judgment and insight, the examiner wrote that the Veteran 
understands the outcome of behavior and understands that he 
has a problem.  He did find the Veteran to have sleep 
impairment, sleeping 6 to 8 hours per day with some middle 
insomnia.  The Veteran had no hallucinations, delusions, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks homicide or suicidal thoughts or episodes of 
violence.  Extent of impulse control was fair and he had the 
ability to maintain minimum personal hygiene.  Memory was 
normal.  The examiner assigned a GAF score of 60.  

In a summary, the examiner stated that the Veteran had mild 
to moderate social detachment.  As to his unemployment, the 
examiner documented that the Veteran had not worked since 
2004, having retired due to a back injury.  He also stated 
that the fact that the Veteran had not made friends since he 
moved in 2006 was at least partially due to his PTSD.  The 
examiner commented that the Veteran had been diagnosed with  
a cognitive disorder due to his 1944 traumatic brain injury 
but that there as no evidence of marked cognitive impairment 
during the examination.  

Following the report of the examination, and clearly based on 
the results of the examination, the examiner concluded that 
the Veteran's PTSD did not result in total occupation and 
social impairment, that there was no reduced reliability and 
productivity due to PTSD symptoms, and that there is an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
PTSD, but with generally satisfactory functioning.  This 
examiner specifically stated that the Veteran's PTSD did not 
cause total occupational and social impairment. 

VA outpatient treatment records from October 2008 document 
that the Veteran was oriented to person, place, and time, 
casually dressed with good personal hygiene.  The Veteran was 
pleasant and cooperative with good eye contact and clear and 
coherent speech.  Mood as described by the Veteran as "ok" 
and affect was appropriate.  Thought process was logical and 
goal oriented and cognitive function was good.  He had no 
active hallucination or delusions.  Insight, judgment and 
impulse control were all good.  

All evidence from November 2007 forward indicates that the 
Veteran does not have occupational and social impairment with 
reduced reliability and productivity.  The symptoms present 
no longer include circumstantial speech and the description 
of his level of functioning and severity of his symptoms does 
not approximate the criteria for a 50 percent evaluation.  
This evidence approximates a finding that the Veteran may 
have some decreased in efficiency but is generally 
functioning satisfactorily with normal conversation, routine 
behavior and self care.  There is no indication that he does 
not work due to psychiatric symptoms.  Rather, the evidence 
from this period is of such functioning so as to preclude a 
finding that the Veteran is unable to secure and follow a 
substantially gainful occupation.  

Nor is this case one that calls for referral for 
extraschedular consideration.  The criteria under the General 
Schedule accounts for the manifestations and level of 
disability of the Veteran's service connected psychiatric 
disability.  

Staged ratings are appropriate in this case.  Based on the 
evidence of record, as explained in detail above, the Board 
finds that a 50 percent rating is warranted for the Veteran's 
psychiatric disability for the period from June 2004 until 
November 2007.  His June 2004 hospitalization clearly 
resulted in reduced reliability and productivity from 
disturbance in mood and circumstantial speech.  The evidence 
does not show that the Veteran's psychiatric disability 
resulted in occupational and social impairment in most areas.  
None of the symptoms listed in the criteria for a 70 percent 
rating and no symptoms similar to those listed are shown 
during any period of time on appeal.  

It is unclear precisely how long the Veteran's psychiatric 
disability continued to approximate the criteria for a 50 
percent rating.  The evidence from one year after the 
hospitalization later is somewhat contradictory.  However, 
from November 2007 forward all evidence shows that the 
Veteran's psychiatric disability has not approximated the 
criteria for a rating higher than 30 percent.  This decision 
has been arrived at by resolving reasonable doubt in favor of 
the Veteran at every turn.  No reasonable doubt remains to be 
resolved for any time from one year prior to receipt of his 
claim to the present.  




ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

New and material evidence not having been received, a claim 
for service connection for a right wrist disability is not 
reopened.  

An evaluation in excess of 10 percent disabling for residuals 
of a scalp wound is denied.  

An evaluation of 50 percent is granted for the period from 
June 2004 to November 2007 for PTSD with cerebral syndrome 
with anxiety and depression.  

An evaluation in excess of 30 percent disabling for the 
periods prior to June 2004 and after November 2007, for PTSD 
with cerebral syndrome with anxiety and depression is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


